UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2093



DEBORAH M. MELTON,

                                              Plaintiff - Appellant,

          versus


DONNA E. SHALALA, SECRETARY, UNITED STATES DE-
PARTMENT OF HEALTH AND HUMAN SERVICES,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Marvin J. Garbis, District Judge. (CA-98-
2598-MJG)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Deborah M. Melton, Appellant Pro Se. Lynne Ann Battaglia, United
States Attorney, Allen F. Loucks, OFFICE OF THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Deborah M. Melton appeals the district court’s order granting

Appellee’s motion for summary judgment in Melton’s civil action in

which she alleged claims of discrimination in her employment.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Melton v. Shalala, No. CA-98-2598-MJG (D.

Md. June 20, 2000).     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2